Citation Nr: 1442696	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents for this Veteran located in the Veterans Benefits Management System (VBMS).

In June 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's Virtual VA record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2014 Board hearing, the Veteran's spouse, who is also a nurse, testified that she believed that the Veteran's high triglycerides noted on a June 1990 laboratory report indicates that the Veteran's diabetes mellitus, type II, began during his military service.  She also noted that the Veteran experienced symptoms of diabetes mellitus prior to the time of the formal diagnosis such as drinking large amounts and getting up at night to go to the bathroom.  The Board finds that a medical opinion is needed as to whether the Veteran's high triglycerides notation during service and the other symptoms the Veteran experienced indicate that the Veteran's diabetes mellitus began during service.

The Veteran also claims that he was exposed to herbicide exposure, including Agent Orange, through the drinking water, bathing water and swimming in the waters near Vietnam during his military service.  Although the Veteran never set foot in Vietnam, he is not precluded for establishing service connection if the evidence shows there a direct link between his current diagnoses of diabetes mellitus, type II, and prostate cancer with his claimed exposure to Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran was already provided with a VA examination, but the examiner did not provide etiological opinions.  Accordingly, the examination report was inadequate.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit any relevant medical treatment records for the period from 1990 to 2003 or an authorization form that would allow VA to request the records on his behalf.  

2. Obtain all treatment records for the Veteran from the Naval Medical Center in Portsmouth, Virginia from 1990 to 2003.

3.  After the above development has been completed, return the claims file to the provider who conducted the September 2005 QTC examination, if available, for an addendum addressing the nature and etiology of the Veteran's claimed diabetes mellitus, type II, and prostate cancer.  If the examiner is unavailable, another qualified healthcare provider may provide the opinion.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide the following opinions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, either began or is related to the Veteran's military service, to include claimed exposure to Agent Orange?

b.  Is it at least as likely as not that the Veteran's diabetes mellitus, type II, is related to the Veteran's high triglyceride laboratory results dated in June 1990.

The evidence does not show, nor does the Veteran claim that he has ever set foot in Vietnam.  Nevertheless, service connection is still warranted if the evidence shows there is a direct relationship between the Veteran's alleged exposure to Agent Orange while aboard a ship in blue waters of Vietnam and his diabetes mellitus, type II.  

The examiner's attention is directed to the Veteran's statements that he was exposed to Agent Orange in the drinking water aboard the U.S.S. Standley and because he bathed in and swam in the waters near Vietnam. He also reported that he handled drones that were exposed to all sorts of things as they flew over Vietnam.  See Board hearing transcript on Virtual VA, pp. 12-13.

c.  Is it at least as likely as not that the Veteran's prostate cancer is related to the Veteran's military service, to include claimed exposure to Agent Orange?

The evidence does not show, nor does the Veteran claim that he has ever set foot in Vietnam.  Nevertheless, service connection is still warranted if the evidence shows there is a direct relationship between the Veteran's alleged exposure to Agent Orange while aboard a ship in blue waters of Vietnam and his prostate cancer.  

The examiner's attention is directed to the Veteran's statements that he was exposed to Agent Orange in the drinking water aboard the U.S.S. Standley and because he bathed in and swam in the waters near Vietnam.  He also reported that he handled drones that were exposed to all sorts of things as they flew over Vietnam.  See Board hearing transcript on Virtual VA, pp. 12-13.

The Board is aware that both diseases are presumptive diseases under 3.309(e).  As the Veteran did not set foot in Vietnam, the examiner should provide an opinion specifically based on whether there is a direct link between Agent Orange exposure in drinking water, bathing water, swimming water, and in handling drones that had flown over Vietnam and the Veteran's claimed diagnoses.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

Only if the examiner or other provider finds that a new VA examination is needed, should one be scheduled for the Veteran.  If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon completion of the addendums ordered above, review the reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

